Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 1 of 69

  

UNITED STATES DISTRICT COURT FORTHE ~
‘WESTERN DISTRICT OF NEW YORK

 

IN THE MATTER OF
THE EXTRADITION OF
AYELE LOGAN RUSSELL

tae S07 |

 

EXTRADITION COMPLAINT PURSUANT TO 18 U.S.C § 3184
I, the undersigned Assistant United States Attorney, being duly sworn, state on

information and belief that the following is true and correct:

1, In this matter, I represent the United States in fulfilling its treaty obligations to
Jamaica.
Le There is an extradition treaty in force between the United States and Jamaica.

See Extradition Treaty Between the Government of the United States of America and the
Government of Jamaica, U.S.Jam., June 14, 1983, S. TREATY Doc. No. 98-18 (the
“Treaty”).

3. Pursuant to the Treaty, the Government of Jamaica has submitted a formal
request through diplomatic channels for the extradition of Ayele Logan Russell (“Russell” or
the “fugitive”).

4, According to information the Government of Jamaica has provided, Russell
was charged with murder, contrary to Jamaican common law.

o This offense was committed within the jurisdiction of Jamaica. On June 9,
2017, Hubert Williams, Justice of the Peace for the Parish of Westmoreland, Jamaica, issued
a warrant for Russell’s arrest. According to Jamaica, Russell killed his girlfriend, N.D., and

hid N.D.’s dead body in a concrete structure in Russell’s room. Russell lived with his mother,
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 2 of 69

Marvella Johnson (“Johnson”). Johnson later permitted investigators to search Russell’s
room, where they found and opened the concrete structure and found N.D.’s corpse, which
showed stab wounds to her abdomen and arm. A more detailed summary appears below:
a. On June 5, 2017, N.D.’s mother, Carlene Baily (“Baily”), reported to
police that N.D. was missing and that Baily suspected that Russell, N.D.’s boyfriend,
had killed her, Baily also told police that she last had contact with N.D. on April 23,
2017, when N.D. told Bailey via Facebook that N.D. intended to spend her birthday,
April 29, 2017, at a hotel in Negril, Jamaica. Bailey stated that Russell lived with
Johnson in Negril.
b. Police then contacted Johnson, who told them that Russell was
overseas. Johnson also gave police consent to access Russell’s room within her house.
Cc. When police arrived at Johnson’s home, they observed that Russell’s
room was padlocked and secured with a long chain attached to weights. Johnson used
a hammer to knock away the padlocks and allowed police to access Russell’s room.
Upon entering the room, police smelled a foul odor and saw a concrete structure
behind a mattress and under a pile of clothing. Johnson told police that the concrete
structure had not previously been in Russell’s room and that Russell must have been
the person who built it. Within the room, police also observed a machete, a blood-
stained knife, blood on various items, two construction buckets, concrete on the
bedroom floor, and a Western Union receipt showing Russell’s name.
d. Police drilled into the concrete structure and saw black plastic bags
within. Inside the black plastic bags were sheets, and within the sheets was the

decomposing body of an adult woman. Police could see that the woman’s corpse had

2

 
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 3 of 69

stab wounds to the abdomen and right arm.

e. During a subsequent autopsy, a forensic pathologist could not form a
definite opinion as to the cause of death (because of the state of the corpse’s
decomposition), but he attributed the woman’s death to the stab wound to the
abdomen. During the autopsy, N.D.’s uncle identified the corpse as N.D., including
by reference to a tattoo on her chest.

f. Police interviewed Johnson, who reported that: (i) Russell was the only
person with access to the room and was in sole possession of the key; (ii) Russell had
lived in the room with N.D. and her daughter since they moved in with him sometime
in 2016; (iii) on April 16, 2017, she witnessed Russell and N.D. fighting and that, when
Johnson told Russell to behave himself, he told Johnson that he would “burst a shot
into [Johnson’s] head”; (iv) on April 18 & 19, 2017, she smelled a strong odor of
disinfectant coming from Russell’s room; (v) on April 23, 2017, she saw Russell place
a suitcase in the trunk of a car in front of her house; he told her that he would return
soon, but she did not see him again after that conversation, and she saw that the door
to his room had been padlocked and chained; and (vi) five days later, she received a
text message from Russell stating that he was in New York.

g. Jamaican immigration records show that Russell departed Jamaica on
April 27, 2017, for New York.

6. Russell may be found within the jurisdiction of this Court at Elmira
Correctional Facility in Elmira, New York, which is located within the Western District of
New York.

7. Mariano H. Banos, an attorney in the Office of the Legal Adviser of the U.S.

 
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 4 of 69

Department of State, has provided the U.S. Department of Justice with a declaration (i)
authenticating a copy of the diplomatic note by which the request for extradition was made
and a copy of the Treaty; (ii) stating that the Treaty covers the offense for which Jamaica
requests extradition, and (iii) confirming that the documents supporting the request for
extradition are properly certified by the principal U.S. diplomatic or consular officer in
Jamaica, in accordance with 18 U.S.C. § 3190, so as to enable them to be received into
evidence.

8. The declaration from the U.S. Department of State with its attachments—
including copies of the diplomatic note from Jamaica, the Treaty, and the certified documents
submitted in support of the request—are attached as Exhibit 1 to this complaint and are
incorporated by reference herein.

WHEREFORE, the undersigned requests that a warrant for the arrest of the
aforenamed person, Ayele Logan Russell, be issued in accordance with 18 U.S.C. § 3184 and
the Treaty, so that the fugitive, Ayele Logan Russell, may be arrested and brought before this

Court to the end that the evidence of criminality may be heard and considered.

}

 

CHARLES M. KRULY
Assistant United States Attorney

Sworn to before me telephonically and subscribed

ed
this 3 day of M wy , 2024, at Buffalo, New York. o

HON.(MICHAEL J. RQEMER
United States Magistrate Judge

4
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 5 of 69

EXHIBIT 1
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 6 of 69

DECLARATION OF MARIANO H. BANOS

I, Mariano H. Baifios, declare and say as follows:

1. lam an Attorney-Adviser in the Office of the Legal Advisor, Department of
State, Washington, D.C. This office has responsibility for extradition requests within the
Department of State, and I am charged with the extradition case of Ayele Logan Russell.
{ make the following statements based upon my personal knowledge and upon

information made available to me in the performance of my official duties.

2. The relevant and applicable treaty provisions in full force and effect between
the United States and Jamaica are found in the Extradition Treaty between the United
States of America and Government of Jamaica signed on June 14, 1983, and entered into

force July 7, 1991 (the “Treaty”). A copy of the Treaty is attached to this declaration.

3. In accordance with the provisions of the Treaty, the Jamaican Embassy has
submitted a Diplomatic Note dated January 19, 2018, formally requesting the extradition
of Ayele Logan Russell. A copy of the Diplomatic Note is attached to this declaration.

4. In accordance with Article XVII of the Treaty, the Government of the United
States provides legal representation in its courts for the Government of Jamaica in its
extradition requests, and the Government of Jamaica provides legal representation in its

courts for extradition requests made by the United States.

5. The-offence for which extradition is sought is an extraditable offense pursuant
to Article 2 of the Treaty.

6. The documents submitted by the Government of Jamaica in support of its
extradition request were certified by Eric Khant, Charge d’ Affaires of the United States
Embassy in Kingston, in accordance with Title 18, United States Code, Section 3190.

Due to an administrative error, there were two dates listed on the certificate, May 15,

EXT_RUSSELL_00001
-mj-05077-MJR Documenti1 Filed 05/03/21 Page 7 of 69

:

 

 

MARIANO H. BANOS

Attachments:

1. Copy of Note
2. Copy of Treaty

 
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 8 of 69

 

We, L/LEI
EMBASSY of JAMAICA 26 JAN 19 Po OT
WASHINGTON DEPARTMENT OF STATE

Ref.

The Embassy of Jamaica presents its compliments to the US Department of State and
has the honour to request the formal extradition of AYELE LOGAN RUSSELL pursuant to the
Extradition Treaty between the Government of Jamaica and the Government of the United

States of America, signed on the 14*" june 1983 and entered into force on the 7% July 1991.

The Embassy further has the honour to submit one certified original and two copies of

authenticated documents in support of the extradition of AYELE LOGAN RUSSELL.

AYELE LOGAN RUSSELL is wanted to stand trial in Jamaica for the offence of Murder

contrary to common law.
The warrant that AYELE LOGAN RUSSELL committed the following offence:

Murder
"Between the 23% day of April, 2017 and the 27" Day of April, 2017 in the parish of

Westmoreland murdered ae So ontrary to common law."

The Government of Jamaica is requesting the extradition of AYELE LOGAN RUSSELL for

the offence of Murder, only.

The charges against AYELE LOGAN RUSSELL are punishable under the laws of Jamaica by
a period of imprisonment of more than one year and are covered under Article II of the Treaty

between Jamaica and the United States of America.

EXT_RUSSELL_ 00003
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 9 of 69

-2-

In addition, Jamaica has no statute of limitations and thus there is no bar to the

prosecution of AYELE LOGAN RUSSELL for the offence for which extradition is required.

AYELE LOGAN RUSSELL is a citizen of Jamaica, born on the 19t day of August, 1995 in
Jamaica. AYELE LOGAN RUSSELL is described as being approximately 5ft in tall, he has narrow

face and straight nose, black hair usually worn in cornrows and the tattoo of a bird on his chest.

A photograph of AYELE LOGAN RUSSELL is contained in the authenticated documents.

AYELE LOGAN RUSSELL is believed to be within the borders of the United States of
America. Information provided by the Passport Immigration and Citizen Agency (PICA) of
Jamaica shows that AYELE LOGAN RUSSELL departed Jamaica on the 27% day of April, 2017
from the Donald Sangster international Airport at Montego Bay for New York in the United

States of America.
His Jamaican passport number is A3609438 which expires on the 15th day of April, 2024.

The Government of Jamaica also requests the seizure of all articles, instruments, objects
of value, documents or other evidence relating to the offence for surrender with the fugitive, if
extradition to Jamaica is granted. Seizure and surrender of property is authorised by Article XVI

of the Treaty.

The Embassy of Jamaica avails itself of this Opportunity to renew to the United States
Department of State the assurances of its highest consideration.
eT RE,

meh

Office of the Chief of Protocol
Department of State,”
Washington,DC

19" January 2018

EXT_RUSSELL_00004
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 10 of 69

Page 1

1 of 100 DOCUMENTS
U.S. Treaties on LEXIS
JAMAICA
EXTRADITION TREATY WITH JAMAICA
TREATY DOC. 98-18
1983 U.S.T. LEXIS 419
June 14, 1983, Date-Signed

STATUS:

[*1] PENDING: April 24, 1984. Treaty was read the first time, and together with the accompanying papers, referred
to the Committee on Foreign Relations and ordered to be printed for the use of the Senate

MESSAGE FROM THE PRESIDENT OF THE UNITED STATES

TRANSMITTING THE EXTRADITION TREATY BETWEEN THE GOVERNMENT
OF THE UNITED STATES OF AMERICA AND THE GOVERNMENT OF JAMAICA,
SIGNED AT KINGSTON ON JUNE 14, 1983

TEXT:
98TH CONGRESS

2d Session

SENATE

LETTER OF TRANSMITTAL
THE WHITE HOUSE, April 17, 1984.

To the Senate of the United States:

With a view to receiving the advice and consent of the Senate to ratification, I transmit herewith the Treaty on Ex-
tradition between the United States of America and Jamaica, signed at Kingston on June 14, 1983.

I transmit also, for the information of the Senate, the report of the Department of State with respect to the Treaty.

The Treaty is the first modern United States extradition treaty within the Caribbean region. The Treaty will facili-
tate United States efforts to prosecute narcotics conspiracies by expressly providing that conspiracies and attempts to
commit extraditable offenses constitute extraditable offenses.

The Treaty follows generally [*2] the form and consent of extradition treaties recently concluded by this Govern-
ment. Upon entry into force of this Treaty, the Extradition Treaty between the United States and the United Kingdom
signed on December 22, 1931, shall cease to have effect between the United States and Jamaica.

This Treaty will make a significant contribution to international co-operation in law enforcement. I recommend that
the Senate give early and favorable consideration to the Treaty and give its advice and consent to ratification.

RONALD REAGAN.
LETTER OF SUBMITTAL
DEPARTMENT OF STATE,

EXT_RUSSELL_00005
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 11 of 69

Page 2
1983 U.S.T. LEXIS 419, *

Washington, April 5, 1984.

THE PRESIDENT, The White House.

THE PRESIDENT: I have the honor to submit to you the Treaty on Extradition between the United States of
America and Jamaica, signed at Kingston on June 14, 1983. | recommend that the Treaty be transmitted to the Senate
for advice and consent to ratification.

The Treaty is the first modern United States extradition treaty within the Caribbean region. It will supersede the
United States-United Kingdom Treaty on Extradition of 1931 which was made applicable to Jamaica in 1935, The
Treaty follows generally the form and content of extradition treaties [*3] recently concluded by this Government.

Article 1 obligates each State to extradite to the other, in accordance with the terms of the Treaty, any persons
charged with or convicted of an extraditable offense by the requesting State. (Extradition shall also be granted, Article 2
explains, for attempts and conspiracies to commit extraditable offenses, as well as for aiding and abetting the commis-
sion of such offenses.)

Article 1 further states that extradition shall be granted when the offense for which extradition is requested was
committed outside the requesting State provided there is jurisdiction under the laws of both States for the punishment of
such an offense in corresponding circumstances.

Article 2 permits extradition for any offense punishable under the laws of both States by imprisonment for more
than one year. Instead of listing each offense for which extradition may be granted, as was United States practice until
recently, this Treaty adopts the modern practice of permitting extradition for any crime punishable. under the laws of
both contracting Parties for a minimum period. This obviates the need to renegotiate or supplement the Treaty should
both States pass laws covering [*4] new types of criminal activity, such as computer-related crimes.

Article 2 also follows the practice of recent United States extradition treaties in indicating that the dual criminality
standard should be interpreted liberally in order to effectuate the intent of the Parties that fugitives be brought to justice.

Articles 3 and 6 state mandatory grounds for refusal of extradition. Article 3 provides that extradition shall be de-
nied when the offense for which extradition is sought is a political offense or when it is established that the request is in
fact made for the purpose of prosecuting the person sought on account of race, religion, nationality or political opinions
or when, for the same reasons, the person sought is likely to be denied a fair trial or punished, detained or restricted in
his personal liberty. Article 6 provides that extradition shall be denied where the requesting State's statute of limitation
bars prosecution or enforcement of the penalty.

Article 4 states that extradition shall not be precluded by the fact that the requested State has chosen not to prose-
cute the person sought for the acts for which extradition is requested or has discontinued any pending criminal [*5]
proceedings.

Articles 3(5) and 5 state discretionary grounds for refusal of extradition. Article 3(5) provides that extradition may
be denied for military offenses. Article 5 provides that extradition may be refused when the offense is punishable by

death in the requesting, but not the requested, State, unless satisfactory assurances are received that the death penalty, if
imposed, will not be carried out.

Article 7 states the obligation of the requested State concerning extradition of its nationals. It provides, in brief, that
if extradition is denied on the basis of nationality, the requested State shall, if it has jurisdiction, submit the case to its
authorities for prosecution. Extradition shall not be refused, however, if the person sought is a national of both States.

Articles 8-11 specify procedures by which extradition is to be accomplished. The procedures therein are similar to
those found in other modern United States extradition treaties.

Article 12 provides that surrender shall be deferred when the person whose extradition is sought is being proceeded
against or has been convicted of a different offense in the requested State, unless the laws of the requested State other-
wise [*6] provide.

Article 13 states that the executive authority of the requested Party shall determine to which country to surrender a
person sought by more than one State.

EXT_RUSSELL_00006
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 12 of 69

Page 3
1983 U.S.T. LEXIS 419, *

Article 14 expressly incorporates into the Treaty the rule of specialty. This article provides, subject to specified ex-
ceptions, that a person extradited under the Treaty may not be detained, tried or punished for an offense other than that
for which extradition has been granted.

Article 15 permits surrender without formal proceedings where the person sought agrees in writing to surrender af-
ter having been advised by a competent judicial authority of his or her right to a formal proceeding,

Article 16 provides that all property relating to the offense for which extradition is requested may, to the extent
permitted under the laws of the requested State, be seized and surrendered to the requesting State. This provision is
subject to the rights of third parties.

Article 17 governs expenses in a manner similar to other recent United States extradition treaties. This article fur-
ther provides that the requested State shall represent the requesting State in any proceeding in the requested State arising
out of a request for extradition. [*7]

Article 18, like the parallel provision of almost all recent United States extradition treaties, stipulates that the Treaty
is retroactive in the sense that it applies to offenses committed before as well as after its entry into force, provided that
the offenses were proscribed by the laws of both States when committed.

Article 19 provides that the Treaty will enter into force thirty days after the exchange of the instruments of ratifica-
tion.

Article 20 provides for termination of the Treaty by either Party upon six months written notice to the other.

The Department of Justice joins the Department of State in favoring approval of this Treaty by the Senate at an
early date.

Respectfully submitted,
GEORGE P. SHULTZ.

EXTRADITION TREATY BETWEEN THE GOVERNMENT OF THE UNITED STATES OF AMERICA AND
THE GOVERNMENT OF JAMAICA

The Government of the United States of America and the Government of Jamaica,

Recalling the Treaty for the Mutual Extradition of Criminals between the United Kingdom and the United States of
America concluded in London in 1931;

Noting that both the Government of the United States of America and the Government of Jamaica have continued
to apply the terms of that Treaty; [*8] and

Desiring to provide for more effective cooperation between the two States in the suppression of crime and, for that
purpose, to conclude a new treaty for the extradition of offenders;

Have agreed as follows:

ARTICLE I

Obligation to Extradite

(1) The Contracting Parties agree to extradite to each other, subject to the provisions of this Treaty:

(a) persons whom the competent authorities in the Requesting State have charged with an extradita-
ble offense committed within its territory; or

(b) persons who have been convicted in the Requesting State of such an offence and are unlawfully
at large.

(2) With respect to an offence committed outside the territory of the Requesting State, the Requested State shall
grant extradition, subject to the provisions of this Treaty, if there is jurisdiction under the laws of both States for the
punishment of such an offense in corresponding circumstances.

ARTICLE II
Extraditable Offences

EXT_RUSSELL_00007
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 13 of 69

Page 4
1983 U.S.T. LEXIS 419, *

(1) An offence shall be an extraditable offence if it is punishable under the laws of both Contracting Parties by im-
prisonment or other form of detention for a period of more than one year or by any greater punishment.

(2) The following offences shall [*9] be extraditable if they meet the requirements of paragraph (1):

(a) conspiring in, attempting to commit, aiding or abetting, assisting, counselling or procuring the
commission of, or being an accessory before or after the fact to, an offence described in that paragraph;
or

(b) impeding the apprehension or prosecution of a person charged with an offence described in that
paragraph.

(3) For the purposes of this Article, an offence shall be an extraditable offence:

(a) whether or not the laws of the Contracting Parties place the offence within the same category of
offences or denominate the offence by the same terminology; or

(b) whether or not the offence is one for which United States federal law requires proof of interstate
transportation, or use of the mails or of other facilities affecting interstate or foreign commerce, such
matters being merely for the purpose of establishing jurisdiction in a United States federal court.

ARTICLE Il
Political and Military Offences
(1) Extradition shall not be granted if the offence for which extradition is requested is of a political character.
(2) Extradition shall also not be granted if:
(a) it is established that extradition is [*10] requested for political purposes; or

(b) it is established that the request for extradition, though purporting to be on account of the extra-
ditable offence, is in fact made for the purpose of prosecuting or punishing the person sought on account
of his race, religion, nationality, or political opinions; or

(c) the person sought is by reason of his race, religion, nationality, or political opinions, likely to be
denied a fair trial or punished, detained or restricted in his personal liberty for such reasons.

(3) It shall be the responsibility of the competent authorities of the Requested State to decide any question arising
under paragraph (1). However, it shall be the responsibility of the executive authority of the Requested State to decide
any question arising under paragraph (2) or (5) except to the extent that the national laws of that State expressly grant
such powers to its courts.

(4) Paragraphs (1) and (2) shall not apply to an offence which is extraditable pursuant to a treaty or convention to
which both Contracting Parties are parties, the purpose of which is to prevent or repress a specific category of offences,
and which imposes on States an obligation either to extradite [*11] the person sought or submit the matter to the com-
petent authorities for decision as to prosecution.

(5) Extradition may be refused for offences under military law which are not offences under ordinary criminal law.
ARTICLE IV
Effect of Decision Not to Prosecute

Extradition shall not be precluded by the fact that the competent authorities in the Requested State have decided not
to prosecute the person sought for the acts for which extradition. is requested or have decided to discontinue any crimi-
nal proceedings which have been initiated against the person sought.

ARTICLE V
Capital Punishment

(1) When the offence for which extradition is requested is punishable by death under the laws of the Requesting
State, and the laws of the Requested State do not permit such punishment for that offence, the executive authority of the
Requested State may refuse to grant extradition.

EXT_RUSSELL, 00008
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 14 of 69

Page 5
1983 U.S.T. LEXIS 419, *

(2) In exercising its discretion pursuant to paragraph (1), the executive authority of the Requested State shall give
due and sympathetic consideration to any assurance given by the Requesting State, insofar as the laws of the Requesting
State permit, that the death penalty will not be carried out.

ARTICLE V1 [*12]
Lapse of Time

Extradition shall not be granted when prosecution of the offence for which extradition has been sought, or en-
forcement of the penalty for such an offence, has become barred by lapse of time according to the laws in the Request-
ing State.

ARTICLE VII
Nationality

(1) Neither Contracting Party shall be bound to deliver up its own nationals but the executive authority of the Re-
quested State shall, if not prevented by the laws of that State, have the power to deliver them up if, in its discretion, it be
deemed proper to do so.

(2) Extradition shall not be refused on the ground that the fugitive is a national of the Requested State if the fugitive
is also a national of the Requesting State.

(3) If extradition is not granted for an offence pursuant to paragraph (1), the Requested State shall, if it has juris dic-
tion over the offence, submit the case to its highest competent authorities for decision as to prosecution, in according
with the law of that State.

ARTICLE VII

Extradition Procedures and Required Documents

(1) The request for extradition shall be made through the diplomatic channel.
(2) The request for extradition shall be supported by:

(a) documents, statements, [*13] or other evidence which describe the identity and probable loca-
tion of the person sought;

(b) a statement of the facts of the case, including, if possible, the time and location of the offence;

(c) a statement of the provisions of the law describing the essential elements and the designation of
the offence for which extradition is requested;

(d) a statement of the provisions of the law prescribing the punishment for the offence; and

(e) a statement of the provisions of the law prescribing any time limit on the prosecution or the exe-
cution of punishment for the offence.

(3) A request for extradition relating to a person who is sought for prosecution shall also be supported by:

(a) a copy of the warrant of arrest issued by a judge or other judicial authority in the Requesting
State; and

(b) such evidence. as would justify the committal for trial of that person if the offence had been
committed in the Requested State.

(4) When the request for extradition relates to a convicted person, in addition to those items required by paragraph
(2), it shall be supported by a certificate of conviction or copy of the judgment of conviction rendered by a court in the
Requesting State. If the [*14] person has been convicted and sentenced, the request for extradition shall also be sup-
ported by a statement showing to what extent the sentence has been carried out. If the person has been convicted but not
sentenced, the request for extradition shall also be supported by a statement to that effect.

(5) Statements, depositions and other documents transmitted in support of the request for extradition shall be
transmitted through the diplomatic channel and shall be admissible if certified or authenticated in such manner as may
be required by the law of the Requested State.

EXT_RUSSELL_00009
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 15 of 69

Page 6
1983 U.S.T. LEXIS 419, *

ARTICLE IX
Additional Information

(1) If the executive authority ofthe Requested State considers that the information furnished in support of the re-
quest for extradition is not sufficient to fulfill the requirements of this Treaty, it shall notify the Requesting State in or-
der to enable that State to furnish additional information before the request is submitted to a court of the Requested
State.

(2) The executive authority may fix a time limit for such information to be furnished.

(3) Nothing in paragraph (1) or (2) shall prevent the executive authority of the requested State from presenting to a
court of that [*15] State information sought or obtained after submission of the request to the court or after expiration
of the time stipulated pursuant to paragraph (2).

ARTICLE X
Provisional Arrest

(1) In case of urgency either Contracting Party may request the provisional arrest in accordance with the law of the
Requested State of any accused or convicted person pending the request for extradition. Application for provisional
arrest shall be made through the diplomatic channel or directly between the Department of Justice in the United States
of America and the Minister responsible for extradition in Jamaica.

(2) The application shall contain:
(a) a description of the person sought;
(b) the location of that person if known;

(c) such information as would be necessary to justify the issuance of a warrant of arrest had the of-
fence been committed, or the person sought been convicted, in the territory of the Requested State; and

(d) a statement that a request for extradition of the person sought will follow.

(3) On receipt of such an application, the Requested State shall take the appropriate steps to secure the arrest of the
person sought. The Requesting State shall be promptly notified of the [*16] result of its application.

(4) A person who is provisionally arrested shall be discharged from custody upon the expiration of sixty (60) days
from the date of arrest pursuant to the application for provisional arrest if the executive authority of the Requested State
has not received the formal request for extradition and the supporting documents required by Article VIII.

(5) The fact that a person is discharged from custody pursuant to paragraph (4) shall not prejudice the extradition of

that person ifthe extradition request and the supporting documents mentioned in Article VIII are delivered at a later
date.

ARTICLE XI
Decision and Surrender

(1) The Requested State shall promptly communicate through the diplomatic channel to the Requesting State its de-
cision on the request for extradition.

(2) If the request for extradition is denied by reason of any statutory or treaty prohibition against extradition, the
Requested State shall provide such information as may be available as to the reason for the denial.

(3) If the extradition is granted, the competent authorities of the Contracting Parties shall agree on the time and
place of the surrender of the person sought.

(4) If the person [*17] sought is not removed from the territory of the Requested State within the time prescribed
by the law of that State, that person may be discharged from custody and the Requested State may subsequently refuse
extradition for the same offence.

ARTICLE XII
Deferred Surrender

EXT_RUSSELL,_00010
Case 1:21-mj-05077-MJR Document 1 Filed 05/03/21 Page 16 of 69

Page 7
1983 U.S.T. LEXIS 419, *

If the extradition request is granted in the case of a person who is being prosecuted or is serving a sentence in the
territory of the Requested State for a different offence, the Requested State shall, unless its laws otherwise provide, de-
fer the surrender of the person sought until the conclusion of the proceedings against that person or the full execution. of
any punishment that may be or may have been imposed.

ARTICLE XIII
Requests for Extradition Made by Several States

The executive authority of the Requested State, upon receiving requests from the other Contracting Party and from
any other State or States for the extradition of the same person, either for the same offence or for different offences,
shall determine to which State it will extradite that person.

ARTICLE XIV
Rule of Speciality

(1) A person extradited under this Treaty may only be detained, tried or punished in the Requesting State for [*18]
the offence for which extradition is granted, or--

(a) for a lesser offence proved by the facts before the court of committal, or in the case of extradition
pursuant to Article XV, any lesser offence disclosed by the facts upon which the request is based; or

(b) for an offence committed after the extradition; or

(c) for an offence in respect of which the executive authority of the Requested State, in accordance
with its laws, consents to the person's detention, trial or punishment; and for the purposes of this
sub-paragraph the Requested State may require the submission of documents mentioned in Article VIII
or the written views of the extradited person with respect to the offence concerned, or both; or

(d) ifthe person--

(i) having left the territory of the Requesting State after his extradition, voluntarily
returns to it; or

(ii) being free to leave the territory of the Requesting State after his extradition, does
not so leave within forty-five (45) days after the first day on which he was free to do so.

(2) A person extradited under this Treaty may not be extradited to a third State unless--

(a) the Requested State consents; or

(b) the circumstances are such that he [*19] could have been dealt with in the Requesting State
pursuant to sub-paragraph (d) of paragraph (1).

ARTICLE XV
Simplified Extradition

If the person sought agrees in writing to extradition after personally being advised by a judge or competent magis-
trate of his right to further extradition proceedings, the Requested State may grant extradition without formal proceed-
ings. Extradition pursuant to this Article shall be subject to Article XIV.

ARTICLE. XVI
Seizure and Surrender of Property

(1) To the extent permitted under the laws in the Requested State all articles, instruments, objects of value, docu-
ments or other evidence relating to the offence may be seized and such items may be surrendered upon the granting of
the extradition. The items mentioned in this Article may be surrendered even when extradition cannot be effected due to
the death, disappearance, or escape of the person sought.

(2) The rights of third parties in such property shall be duly respected.

(3) The Requested State may impose conditions designed to ensure that the rights of third parties are protected and
that the property is returned to the Requested State as soon as practicable.

EXT_RUSSELL_00011
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 17 of 69

Page 8
1983 U.S.T. LEXIS 419, *

ARTICLE XVII
Expenses and [*20] Representation

(1) Expenses related to the transportation of the person sought to the Requesting State shall be paid by that State.
All other expenses relating to the apprehension of the person sought and to subsequent proceedings shall be borne by
the Requested State. However, expenses which, in the opinion of the Parties, constitute special expenditures shall be
borne by the Requesting State.

(2) The Requested State shall also provide for the representation of the Requesting State in any proceedings arising
in the Requested State out of a request for extradition.

(3) No pecuniary claim arising out of the arrest, detention, examination and surrender of the person sought under
the terms of this Treaty shall be made by the Requested State against the Requesting State.

(4) Paragraph (3) shall not apply to claims arising out of failure of the Requesting State to comply with conditions
imposed pursuant to paragraph (3) of Article XVI.

ARTICLE XVII
Scope of Application

This Treaty shall apply to offences encompassed by Article II committed before as well as after the date this Treaty
enters into force if at the time of the act or omission comprising the offence such act or omission [*21] constituted an
offence under the laws of both States.

ARTICLE XIX
Ratification and Entry Into Force

(1) This Treaty shall be subject.to ratification; the instruments of ratification shall be exchanged at Washington as
soon as possible.

(2) This Treaty shall enter into force thirty (30) days after the exchange of the instruments of ratification.

(3) Upon entry into force of this Treaty, the Extradition Treaty between the United States of America and the Unit-
ed Kingdom signed at London, December 22, 1931, shall cease to have effect between the United States of America and
Jamaica. Nevertheless, the 1931 Treaty shall continue to have effect in relation to any request for extradition made be-
fore this Treaty enters into force.

ARTICLE XX
Termination

(1) Either Contracting Party may terminate this Treaty at any time by giving written notice to the other Party, and
the termination shall be effective six (6) months after the date of receipt of such notice.

(2) Nothing in paragraph (1) shall affect any request for extradition made before the date on which the termination
becomes effective,

IN WITNESS WHEREOF, the undersigned, being duly authorized by their respective Governments, have [*22]
signed this Treaty.

DONE AT KINGSTON, in duplicate, this 14th day of June, 1983.

For the Government of the United States of America
Ambassador of the United States of America

For the Government of Jamaica
Minister of National Security and Justice

EXT_RUSSELL_00012
Case 1:21-mj-05077-MJR Document 1 Filed 05/03/21 Page 18 of 69

Certificate to be Attached to Documentary Evidence Accompanying

Requisitions in the United States for Extradition

 

AMERICAN FOREIGN SERVICE

U.S, Embassy, Kingston, Jamaica, May-15, 2018

|, Eric Khant, Charge d ‘Affaires, of the United States of America at the U.S. Embassy, Kingston,
Jamaica, hereby certify that the annexed additional affidavit of support, being documentary evidence
proposed to be used upon an application for the extradition from the United States of Ayele Logan
Russell charged with the crime of murder against Ne a a Jamaican citizen
contrary to common law in Negril, Jamaica, is properly and legally authenticated so as to entitle it to be
received in evidence for similar purposes by the tribunals of Jamaica, as required by the Act of Congress
of August 3, 1882.

In witness whereof | hereunto sign my name and cause my seal of office to be affixed this 16th
day of May 2018.

 

Eric Khant
Charge d ‘Affaires

EXT_RUSSELL_00013
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 19 of 69

  
  
  
   
    
   
   
  

ood

>? 27
> Sal

Ministry of Foreign Affairs and Foreign Trade

To All And Singular To Whom These Presents Shall Come, Greetings!

ertify that the documents hereunto annexed are under the Seal of the Ministry of Justice
Jamaica and are in support of the request for the surrender of Ayele Logan Russell, and

such Seal is entitled to full faith and credit.

This Certificate is not valid if it is removed or altered in any way whatsoever.

In testimony whereof, I, Kamina Johnson Smith, Minister of Foreign
Affairs and Foreign Trade of Jamaica, have hereunto caused the Seal of the
Ministry of Foreign Affairs and Foreign Trade to be affixed at the City of

(6% — day of Arrow 2018

Kingston, this

 

 

KAMINA JOHNSON SMITH
Minister of Foreign Affairs and Foreign Trade

:
EXT_RUSSELL_00014 \
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 20 of 69

 

CERTIFICATE OF AUTHENTICATION

IN THE MATTER OF AN APPLICATION
FOR THE EXTRADITION OF AYELE LOGAN RUSSELL
FROM THE UNITED STATES OF AMERICA

I, DELROY H. CHUCK, Q.C. MINISTER OF JUSTICE for Jamaica do hereby certify:
That the affidavit of JEREMY C. TAYLOR is the original document which sets out the

facts of the case, describes the identity of the person sought, states the provisions of
the law describing the essential elements and the designation of the offence for which
extradition is required and the prescribed punishment and a statement of the provisions
of the law stating that there is no time limit on the prosecution or execution of
punishment for the offence, pursuant to the provisions of Article VIII of the Treaty

between the Governments of Jamaica and the United States of America.

That the signature of JEREMY C. TAYLOR on the annexed original affidavit is the
signature of JEREMY C TAYLOR being a Senior Deputy Director of Public Prosecutions
for the Island of Jamaica who having been appointed to that office is duly authorised by

law to swear affidavits for these purposes.

DATED THIS 3 DAYOF JANUARY , 2018

  

} burl l ake

Delroy H. Chuck Q.C.
MINISTER OF JUSTICE

 

EXT_RUSSELL_00015
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 21 of 69

CERTIFICATE OF AUTHENTICATION
IN THE MATTER OF AN APPLICATION

FOR THE EXTRADITION OF AYELE LOGAL RUSSELL
FROM THE UNITED STATES OF AMERICA

I, DELROY H. CHUCK, Q.C., MINISTER OF JUSTICE for Jamaica do hereby certify:
That the signature CHRISTINA PORTER on the annexed documents is the signature

of CHRISTINA PORTER being a Clerk of the Court for the parishes of Kingston and
St. Andrew within the jurisdiction of the Island of Jamaica who having been appointed
to that office is duly authorised by law to administer oaths, take affidavits and certify

documents for these purposes.

AND THAT the signature of HUBERT WILLIAMS on the annexed Warrant of Arrest
and Information is that of HUBERT WILLIAMS, a Justice of the Peace in and for the
parish of Westmoreland, within the jurisdiction of the Island of Jamaica who having
been appointed to that office is duly authorised by law to administer oaths, take

affidavits and certify documents for these purposes.

AND THAT the signature of JULIET WOOLERY on the annexed Warrant of Arrest and
Information as certifying it to be true copies of the original warrant information is that
of JULIET WOOLERY, a Justice of the Peace in and for the parish of Westmoreland,
within the jurisdiction of the Island of Jamaica who having been appointed to that office
is duly authorised by law to administer oaths, take affidavits and certify documents for

these purposes.

DATED THIS /2) DAY OF re gyn dace , 2017.

Delroy H. Chuck, Q.C.
MINISTER OF JUSTICE

  
 
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 22 of 69

{ Vue a ae he i
ee A
cd ee “ry COPY,

ap

~ o
weg . Sth
<5

ey re AFFIDAVIT OF JEREMY C. TAYLOR
IN SUPPORT OF THE REQUEST FOR
THE EXTRADITION OF AYELE LOGAN RUSSELL

IN THE MATTER OF THE
EXTRADITION ACT 1991

AND

IN THE MATTER OF THE
EXTRADITION

TREATY BETWEEN THE
GOVERNMENTS

OF JAMAICA AND THE UNITED
STATES OF AMERICA

I JEREMY CHRISTOPHER TAYLOR, being duly sworn make oath and say as follows:-

[1] That for the purpose of this Affidavit, my true place of abode and postal address is in care
of the Office of the Director of Public Prosecutions, Public Building West, King Street, in
the parish of Kingston

[2] That I at present hold the position of Senior Deputy Director of Public Prosecutions.

[3] That I graduated and obtained from the University of the West Indies on or about July 1,
1997 with a Bachelor of Laws (LLB) degree.

[4] That I graduated and obtained from the Norman Manley Law School on or about
September 3, 1999, with a Certificate of Legal Education.

[5] That on or about November 25, 1999, I was admitted to practise as an Attorney-at-Law in
the island of Jamaica.

[6] That from October 6, 1999 to November 30, 2004, I was employed by the Government
of Jamaica as a Prosecuting Counsel, namely as a Clerk of the Courts in the St. Catherine
Resident Magistrates Court.

[7] That from December |, 2004 to present, | have been employed the Government of
Jamaica, as a Prosecuting Counsel at the Office of the Director of Public Prosecutions.
Since October 1, 2013 I have been the Senior Deputy Director of Public Prosecutions.

[8] That my duties are to prosecute persons charged with criminal violations of the laws of
Jamaica. As a Senior Deputy Director of Public Prosecutions | am responsible for the

EXT_RUSSELL_00017
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 23 of 69

[9]

[10}

(11)

[12]

[13]

[14]

preparation and prosecution of criminal cases and supervising the duties of junior
prosecutors. During my tenure as a prosecutor, I have become knowledgeable about the
criminal laws and procedures of Jamaica.

In the course of my duties, I have become familiar with the charges and evidence in the
case of Regina v Ayele Logan Russell. This prosecution arose from an investigation by
the Detective Constable Garfield Kerr of the Jamaica Constabulary Force which revealed
that Ayele Logan Russell committed the offence of Murder contrary to common law.

PROCEDURAL HISTORY OF THE CASE

All criminal proceedings in Jamaica are initiated in the Parish Court, whether or not they
are felonies or misdemeanours.

That Murder is an indictable matter which is beyond the jurisdiction of the Parish Court.
Meaning that it is tried in the Supreme Court of Judicature. Indictable matters are
initiated in the Parish Court with the laying of a complaint or information which is signed
by either a justice of the peace or the clerk of court. Sections 29-33 of the Justices of the
Peace Jurisdiction Act speaks to the manner of complaint or information in indictable
matters. Please find attached hereto a copy of said sections marked Exhibit JCT-1.

The Parish Judge commits the person for trial in the Supreme Court of Judicature in an
indictable matter which is beyond his jurisdiction by holding a Committal Proceeding to
determine whether or not the evidence is sufficient.

In indictable trials in the Supreme Court of J udicature, which take place before a Judge
and a Jury, the indictment is the document filed in Court. Thus after the Committal
Proceedings if the Director of Public Prosecutions wishes to proceed with the indictable
charge, an indictment is caused to be filed in the Supreme Court. It is this indictment
which will initiate proceedings in the Supreme Court of Judicature.

That in the instant request, investigations were carried out by Detective Constable
Garfield Kerr of the Negril Criminal Investigation Branch.

That on the 9" day of June, 2017, a warrant on information for the arrest of Ayele Logan
Russel] along with the information being the complaint of Detective Constablle Garfield
Kerr was issued by Hubert Williams Commission number N00068, a Justice of the Peace
for the parish of Westmoreland for the offence of Murder contrary to common law.
Please find attached hereto a copy of the said Warrant on Information, along with the
information, certified as true and accurate marked Exhibit JCT-2.

rey,
No
Rare fours

EXT_RUSSELL, 00018
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 24 of 69

THE CHARGES AND PERTINENT JAMAICAN LAW
[18] | The Information charges that Ayele Logan Russell committed the following offence:-

Murder

“Between the 23" day of April, 2017 and the 27" day of April, 2017 in the
parish of Westmoreland murdered Na DE DE contrary
to common law.”

[19] | Murder is an offence for which Jamaica may extradite under its laws.

{20] Jamaica requests the extradition of Ayele Logan Russell for the offence of Non-Capital
Murder which is contrary to Common Law. The offence is punishable under Jamaican
law by more than one (1) year of imprisonment. The offence of Non- Capital Murder is
punishable by a term of imprisonment for life with a mandatory minimum sentence of
fifteen years. Please find attached hereto a copy of sections 3A(1) and 3A(2) of the
Offences Against the Person Act marked Exhibit JCT-3.

Offence:

[21] Under Jamaican law, murder is committed where a person by a deliberate or voluntary
act intentionally kills another.

[22] The offence of murder is triable only in the Supreme Court of Judicature before a Judge
and a Jury.

[23] To satisfy its burden of proof and convict Ayele Logan Russell for the offence of Murder,
the prosecution must establish at trial each of the following essential elements beyond a
reasonable doubt :-

[a] The death of the deceased named in the indictment.

[b] That it was the Defendant/Accused who killed her.

[c] That the Defendant/Accused did so by a voluntary or deliberate act, ie.
that it was not by accident, no lawful excuse, no provocation or self

defence.

[d] That he intended either to kill the deceased or inflict serious bodily injury
on her.

[24] The case against Ayele Logan Russell is based on circumstantial evidence.
[25] That under Jamaican law a circumstantial case is one which depends for its cogency on

the unlikelihood of coincidence. The prosecution seeks to prove separate events and
circumstances which can be explained rationally only by the guilt of the accused.

apy
wd
has

EXT_RUSSELL 00019" -
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 25 of 69

Those circumstances can include opportunity, proximity to the critical events,
communications between participants, scientific evidence, and motive.

[26] At the conclusion of the prosecution case the question for the judge is whether,
looked at critically and in the round, the jury could safely convict. The question for the
jury is whether the facts as they find them to be drive them to the conclusion, so that they
are sure, that the accused is guilty.

SUMMARY OF ALLEGATIONS
[27] The allegations are as follows:

“On Monday June 5, 2017, at about 6:00 p-m. Detective Constable Garfield
Kerr was on duty at the Negril Police Station in the parish of Westmoreland.
Whilst on duty one Carlene Bailey was introduced to him. Carlene Bailey
made a report to him that her daughter

(hereafter Na De) and granddaughter have been
missing and that they were both killed by a man named Ayele Russell with
whom Na was in a romantic relationship.

The last time Carlene Bailey said that she had any contact with NE oa
was on Sunday the 23¢ day of April, 2017 over FACEBOOK MESSENGER
where she (NE) told Carlene Bailey that she was going to a hotel in Negril
to spend her birthday which was on April 29.

Carlene Bailey also said that Na Dea also had a tattoo across her left
breast with the word “Orlando” across it.

Carlene Bailey also informed Detective Constable Garfield Kerr that Ayele
Russell resided at Pee Wee Lane, West End in N egril, with his mother
Marvella Johnson who owns the house.

Contact was made with Marvella Johnson who came to the Negril Police
Station who on response to Detective Constable Garfield Kerr’s queries
answered that Ayele was not in Jamaica but overseas. She also gave her
assent for Detective Constable Garfield Kerr to have access to Ayele’s room.

Detective Constable Garfield Kerr, Cons. E Reid and Marvella Johnson
returned to her house at Pee Wee Lane, West End in Negril. They went to
Ayele’s room which was located to the rear of the house. The door was
secured with padlocks and a long chain with weights attached. Marvella
Johnson was the one who used a hammer to hit off the padlocks thus gaining
access to the room.

Upon entrance to the room Detective Constable Garfield Kerr made the
following observations:-

 

men
tp
Cada?

EXT_RUSSELL_00020
af

Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 26 of 69

[a] a foul odour
[b] two (2) construction buckets on the floor of the bedroom
[c] a section of the floor of the bedroom with concrete mixture on it.

[d] a Western Union receipt bearing the name Ayele Russell was found in
one of the buckets.

[e] a black brassiere
[f] what appeared to be blood on a compact disc
[g] an iron bar lying across the sofa to the right side of the room.

[h] a machete lying across the dresser

[i] a mattress leaning against the wall to the left side of the room

[iJ behind the mattress a rectangular shaped conerete structure two (2)
feet in height and six (6) feet in length upon which items of clothing
were piled.

Marvella Johnson denied having any knowledge of the Concrete structure saying
that it was not in the room before and that it must have been Ayele who built it.

Detective Constable Garfield Kerr then cordoned off the room and made
arrangements for police officers to guard the house and the room.

At about 11:30 pm Members of the Technical Services Team arrived but the scene
was not processed then on the instructions of Deputy Superintendent of Police
Bernard.

Wednesday June 7, 2017 Detective Constable Garfield Kerr returned to the house
along with members of the Technical Services Team and forensic analysts from the

Government Forensic Laboratory.

Recovered from the room were the following items:-
[a] one (1) blood stained female slipper.

Jb] one (1) blood stained compact disc.
[ce] one (1) blood stained Red “American Eagle” trousers.

[d] one (1) blood stained multi-coloured baby dress.

Pes
in
earch aco

EXT_RUSSELL_00021
te

Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 27 of 69

{e] one (1) blood stained knife

If] one (1) blood stained pillow case

Ig] one (1) blood stained khaki shorts

[h} one (1) blood stained multi-coloured t-shirt

[i] two (2) blood stained cream coloured sheets

at one (1) machete.

[k] one (1) ganja cigar

(y one (1) one blood stained Western Union receipt
[m] one (1) letter with a blood stain on it.

Later that same day a hole was bored into the concrete structure where an object
wrapped in black plastic bags was seen within. The object was removed and the
bags removed and it was found to contain wrapped in floral sheets the nude
decomposing body of an adult female with tattoos one on the left breast bore the
name “Orlando” and on the lower section of the abdomen the name “Shantal” and
on the lower right arm that of a flower.

It was also observed on the corpse what appeared to be stab wounds on the
abdomen and right arm.

On the 224 day of June, 2017 a post mortem of the body was conducted at Archer’s
Funeral Home by Dr. K.S.N. Prasad MD, DFM and Consultant Forensic Pathologist
who stated that no definite opinion as to the cause of death can be given because of
advanced decomposition but death is attributed to the stab wound to the abdomen
in view of the discolouration of the mesentery.

The body of NIM Di was identified at the post mortem examination by her
uncle Kevon Bailey who is the brother of Carlene Bailey mother of the deceased.
He was also able to identify her because of the tattoo on her chest.”

On the statement of Marvella Johnson the mother of Ayele Russell, she states that
only Ayele has access to that room and he is in sole possession of the key. She also

States that the deceased N§MM Df and her daughter Of moved into the

room sometime in 2016.

On the statement of Marvella Johnson she recounts that on Easter Sunday, the 16"
day of April, 2017, she witnessed Ayele Logan Russell and Na De fighting.

Pree
sn
~

EXT_RUSSELL_00022
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 28 of 69

She intervened telling Ayele to behave himself and to release NE and not to get
himself into trouble. Ayele who was upset told his mother:-

“You see you wonutn, every time you see me and me women into things you get
into my business.”

Ayele then used his fingers and made the sign of a gun and said to his mother:-

“I am going to burst a shot into your head. I have something for you. I have
something for you”

On Monday the 17" day of April, 2017 Marvella Johnson heard the voices of both
Ayele and N@@@j talking in their room.

On Tuesday the 18"" day of April, 2017 in the morning, Marvella Johnson left home
to visit family and other relatives. On her return home at 4:00 pm she smelt the
strong odour of disinfectant emanating from Ayele’s room. She did not see or hear

Aycle or N9@MM that day.

On Wednesday Apri! 19, 2017 she still noticed the smell of disinfectant coming from
Ayele’s room. She discussed the matter with a friend and telephoned a police
constable. She spent the night at a friend’s home rather than return home.

Marvella Johnson went back to her house with a friend on Friday April 21, 2017,
but did not notice the smell of disinfectant. During the visit she did not see Ayele or
NE Da. However, she did not sleep at her house that night.

Marvella Johnson went back to her house with a friend on Saturday April 22, 2017.
During the visit she did not see Ayele Russell or Na Dy). Again, she did not
sleep at her house that night.

On Sunday April 23, 2017 Marvella Johnson went to her house in the company of a
friend where they observed Ayele with a knapsack and he was observed placing a
suitcase in the trunk of a car parked in front of the house. Ayele said that he will
soon return and she did not see him again. She observed that his door and
padlocked and chained. She did not see Ne De that day at all.

Five days later she received a text from Ayele that he was in New York and up to
that point still had not seen or heard from Na De.

Information provided by the Passport Immigration and Citizen Agency (PICA) of
Jamaica shows that Ayele Russell departed from Jamaica on the 27" day of April,
2017 from the Donald Sangster International Airport at Montego Bay for New York
in the United States of America.

[28] Attached to the summary of the allegations are the following exhibits:-

ere
“
Recetas

EXT_RUSSELL_00023
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 29 of 69

[i]

[ti

[iii]

liv]

[vi]

[vii]

[viii]

[ix]

[x]

Photograph of house at Pee Wee Lane, West End, Negril taken by
Detective Constable F. Reid marked as Exhibit “JCT- 4”

Photograph of entrance to room of Ayele Logan Russell taken by
Detective Constable F. Reid marked as Exhibit “JCT- 5”

Photograph of door to room of Ayele Logan Russell showing padlock, and
chain with weight attached taken by Detective Constable F. Reid marked
as Exhibit “JCT- 6”

Photograph of the inside to room of Ayele Logan Russell showing tomb
like concrete structure and mattress adjacent taken by Detective Constable
F. Reid marked as Exhibit “JCT- 7”,

Close up of tomb like concrete structure inside of the room of Ayele
Logan Russell taken by Detective Constable F. Reid marked as Exhibit
“JCT- 8” and Exhibit “JCT-9”.

Photograph of tomb like concrete structure inside of the room of Ayele
Logan Russell showing an object stored within taken by Detective
Constable F. Reid marked as Exhibit “JCT- 10”.

Photograph of tomb like concrete structure inside of the room of Ayele
Logan Russell showing object removed from taken by Detective
Constable F. Reid marked as Exhibit “JCT- 11” and Exhibit “JCT-12”,

Photograph of object removed from tomb like structure in the room of
Ayele Logan Russell which has been unwrapped showing an object
wrapped in black plastic bags marked as Exhibit “JCT- 13”.

Photograph of object removed from tomb like structure in the room of
Ayele Logan Russell which has been further unwrapped showing an object
resembling a human body wrapped in a floral sheet marked as Exhibit
“JCT- 14”,

Exhibit “JCT -15” is a copy of the photograph of the Ayele Logan
Russell.

STATUTE OF LIMITATIONS

[28] There is no statute of limitations on the institution of proceedings by the prosecution for
the offence of murder in Jamaica.

LOCATION OF FUGITIVE

[29] On information received the fugitive Ayele Logan Russell is believed to be residing at

631 East 96" Street, Brooklyn, New York in the United States of America.

EXT_RUSSELL.00024-
[30]

[31]

[32]

EXT_RUSSELL_00025-

Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 30 of 69

DESCRIPTION OF FUGITIVE

That Ayele Logan Russell is of dark complexion, about 5ft Sin tall, he has a straight face
and nose, black hair done in cornrows and the tattoo of a bird on his chest.

That I produce the photograph of the Ayele Logan Russell as an exhibit marked Exhibit
“JCT- 15”.

That Ayele Logan Russell was positively identified by the said photograph attached as
Exhibit “JCT- 15” by Jamaica Constabulary Force witness, Constable E. Reid.

CONCLUSION

| have attached to this Affidavit the following documents that establish proof of Ayele
Logan Russell’s criminal activity in violation of the laws of Jamaica as alleged in the
warrant on information.

li]

[ii]

[iii]

liv]

[vi]

[vii]

[viii]

[ix]

Exhibit “JCT-1” is a copy of sections 29-33 of the Justices of the Peace
(Jurisdiction) Act .

Exhibit “JCT -2” is a copy of the Warrant on Information and Information
issued on the 9" day of June, 2017 naming Ayele Logan Russell as a defendant.

Exhibit “JCT-3” is a copy of sections 2(1), 2(2), 3A(1) and (2) of the Offences
Against the Person Act.

Exhibit “JCT- 4” photograph of house at Pee Wee Lane, West End, Negril.
Photograph taken by Detective Constable F. Reid.

Exhibit “JCT- 5” photograph of entrance to room of Ayele Logan Russell.
photograph taken by Detective Constable F. Reid.

Exhibit “JCT- 6” photograph of door to room of Ayele Logan Russell showing
padlock, and chain with weight attached photograph taken by Detective Constable
F. Reid.

Exhibit “JCT- 7” photograph of the inside to room of Ayele Logan Russell
showing tomb like concrete structure and mattress adjacent photograph taken by
Detective Constable F. Reid.

Exhibit “JCT- 8” and Exhibit “JCT-9” photographs showing close up of tomb
like concrete structure inside of the room of Ayele Logan Russell taken by
Detective Constable F. Reid marked as

Exhibit “JCT- 10”.photograph of tomb like concrete structure inside of the room
of Ayele Logan Russell showing an object stored within. Photograph taken by
Detective Constable F. Reid marked as

eo
o
tino
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 31 of 69

[vii] Photograph of tomb like concrete structure inside of the room of Ayele Logan
Russell showing object removed from thereof. Photograph taken by Detective
Constable F, Reid marked as Exhibit “JCT- 11” and Exhibit “ICT-12”,

[viti] Photograph of object removed from tomb like structure in the room of Ayele
Logan Russell which has been unwrapped showing an object wrapped in black
plastic bags. Photograph taken by Detective Constable F. Reid marked as Exhibit
“JCT- 13”.

[ix] Photograph of object removed from tomb like structure in the room of Ayele
Logan Russell which has been further unwrapped showing an object resembling a
human body wrapped in a floral sheet. Photograph taken by Detective Constable
F. Reid marked as Exhibit “JCT- 14”,

[x] Exhibit “JCT -15” is a copy of the photograph of the Ayele Logan Russell.

[33] I have thoroughly reviewed the statements of Carlene Bailey, Detective Constable
Garfield Kerr, Marvella Johnson, Kevon Bailey, Constable E. Reid and Detective
Constable F. Reid and the post mortem report of Dr. KSN Prasad MD, DFM
Consultant Forensic Pathologist and attest that this evidence indicates that Ayele

Logan Russell is guilty of the offence charged in the Warrant on Information.

SWORN TO by the said
JEREMY C. TAYLOR at
Half way Tree Parish Court, Half Way Tree

  

Onthe 284° day of Novembe, ) JEREMY C. TAYLOR
onan

2017 before me: YG peer, ZN

hes
S
} ag oho
ee qr ee
as fda gate

  

EXT_RUSSELL--00026
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 32 of 69

 

AFFIDAVIT OF JEREMY C. TAYLOR
IN SUPPORT OF THE REQUEST FOR
THE EXTRADITION OF AYELE LOGAN RUSSELL

IN THE MATTER OF THE
EXTRADITION ACT 1991

AND

IN THE MATTER OF THE
EXTRADITION TREATY BETWEEN
THE GOVERNMENTS OF JAMAICA
AND THE UNITED STATES OF

  
  
  

    

AMERICA
EXHIBIT JT 1 —~

\\

\ AN

a a * 4 2
4 ca | "|
JEREMY C. TAYLOR sa |
FOR KINGSTON & ST. ANDREW A ef

‘Sy

OReoRast *

1 EXT_RUSSELL_00027
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 33 of 69

26

Forms in
First
Schedule
relating to
proceedings
under

Part |.
31/1995
&.3.

When
Justice

may cause
party to be
brought |
before him.
First
Scenydule
Farm (£5).
31/1995

S. 3.

First
Schedule
Form (16).
31/1995
S.3.

JUSTICES OF THE PEACE IURISDICTION

more Justices, such Justices must be present and acting
together during the whole of the hearing and determination
of the case.

28. The several forms in the First Schedule relating to pro-
ceedings under this Part or forms to the like effect shall
be deemed good and valid and sufficient in law; and it
shall not be necessary to the validity thereof that the same
shall be, or purport to be, made under seal.

Part Il. Preliminary Examinations
indictable Offences

29. In all cases where a charge or complaint (according
to Form (15) in the First Schedule), shall be made before any
one or more of Her Majesty’s Justices of the Peace for
any parish within this Island that any person has commit-
ted, or is suspected to have committed, any treason, felony,
or indictable misdemeanour or other indictable offence
whatsoever within the limits of the jurisdiction of such
Justice or Justices or that any person guilty or suspected
to be guilty, of having committed any such crime or offence
elsewhere out of the jurisdiction of such Justice or Justices,
is residing or being, or is suspected to reside or be, within
the limits of the jurisdiction of such Justice or Justices,
then and in every such case, if the person so charged or
complained against shall not then be in custody, it shall
be lawful for such Justice or Justices to issue his or their
warrant (according to Form (i6) in the First Schedule), to
apprehend such person, and to cause him to be bronght
before such Justice or Justices or any other Justice or
Justices for the same parish, to answer to such charge or
complaint, and to be further dealt with according to law:

Provided always, that in all cases it shall be lawful for
such Justice or Justices to whom such charge or complaint
shall be preferred, if he or they shall so think fit, instead

 

[The inclusion of this page is authorized by L.N. 95/1997]

EXT_RUSSELL_00028
JUSTICES OF THRE PEACE JURISDICTION

of issuing in the first instance his or their warrant to appre-
hend the person so charged or complained against to issue
his or their summons {according to Form {17) in the
First Schedule), directed to such person, requiring him to
appear before the said Justice or Justices at a time and place
to be therein mentioned, or before such other Justice or
Justices of the said parish as may then be there; and if,
after being served with such summons in manner herein-
after mentioned, he shall fail to appear at such time and
place in obedience to such summons, then and in every
such case the said Justice or Justices, or any other Justice
or Justices for the said parish, may issue his or their war-
rant (according to Form (18} in the First Schedule), to appre-
hend such person so charged or complained against and cause
such person to be brought before him or them, or before
some other Justice or Justices for the said parish, to answer
to the said charge or complaint, and to be further dealt
with according to law:

Provided, nevertheless, that nothing herein contained
shall prevent any Justice or Justices from issuing the war-
rant hereinbefore first-mentioned at any time before or
after the time mentioned in such summons for the appear-
ance of the said accused party.

30. It shall be lawful for any Justice or Justices to grant
or issue any warrant as aforesaid, or any search warrant,
on a Sunday as well as on any other day.

31. In all cases where a charge or complaint for any
indictable offence shall be made before such Justice or
Justices as aforesaid, if it be intended to issue a warrant
in the first instance against the party or parties so charged,
a written information and complaint thereof (according to
Form (15) in the First Schedule), on the oath or affirma-
tion of the informant, or of some witnesses in that behalf,
shall be laid before such Justice or Justices:

 

[The inclusion of this page is authorized by L.N. 95/1997]

EXT_RUSSELL_00029

Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 34 of 69

27

First
Schedule
Form (17).
31) 1995

$. 3.

First
Schedule
Form (18).
31/1995
8.3.

Power to
Justice to
issue
warrants

on a Sunday

When
infonmation
in writing
necessary,

First
Schedule
Form (15).
31/1995
8.3.
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 35 of 69

28

Pracedure to
compel
attendance
of person
charged.

Pirst
Schedule
Form {17).
31/1995
§.3,

JUSTICES OF THE PEACE JURISDICTION

Provided always, that in all cases where it is intended
fo issue a summons instead of a warrant in the first
instance, it shall not be necessary that such information
and complaint shall be in writing, or be sworn to or
affirmed in manner aforesaid, but in every such case such
information and complaint may be by parole merely, and
without any oath or affirmation whatsoever to support or
substantiate the same:

Provided also, that no objection shall be taken or
allowed to any such information or complaint for any
alleged defect therein in substance, or in form, or for any
variance between it and the evidence adduced on the part
of the prosecution before the Justice or Justices who shall
take the examination of the witnesses in that behalf as
hereinafter mentioned.

32, Upon such information and complaint being so laid
as aforesaid, the Justice or Justices receiving the same may,
if he or they shall think fit, issue his or their summons
or warrant respectively as, hereinbefore is directed, to
cause the person charged as aforesaid to be and appear
before him or them, or any other Justice or Justices for
the said parish, to be dealt with according to law; and
every such summons (according to Form (17) in the First
Schedule) shall be directed to the party so charged in and by
such information, and shall state shortly the matter of such
information, and shall require the party to whom it is so
directed to be and appear at a certain time and place therein
mentioned before the Justice who shall issue such summons,
or before such other Justice or Justices of the said parish as
may then be there, to answer to the said charge, and to be
further dealt with according to law; and every such sum-
mons shall be served by a constable or other peace officer
upon the person to whom it is so directed, by delivering
the same fo the party personally, or, if he cannot con-

 

[The inclusion of this page is authorized by L:N. 95/1997]

EXT_RUSSELL_ 60030
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 36 of 69

JUSTICES OF THE PEACE JURISDICTION 29

veniently be met with, then by leaving the same with some
person for him at his last or most usual place of abode;
and the constable or other peace officer who shall have
served the same in manner aforesaid shall attend at the
time and place, and before the Justices in the said summons
mentioned, to depose, if necessary, to the service of such
summons; and if the person so served shall not be and
appear before the Justice or Justices at the time and place
mentioned in such summons in obedience to the same, then
it shall be lawful for such Justice or Justices to issue his
or their warrant (according to Form (18) in the First First

. Schedule
Schedule), for apprehending the party so summoned, and Form(i8).
bringing him before such Justice or Justices, or some other gifts
Justice or Justices for the said parish, to answer the charge
in the said information and complaint mentioned, and to
be further dealt with according to law:

Provided always, that no objection shall be taken or
allowed to any such summons or warrant for any alleged
defect therein in substance or in form, or for any variance
between it and the evidence adduced on the part of the
prosecution before the Justice or Justices who shall take
the examination of the witnesses in that behalf as herein-
after mentioned; but if any such variance shall appear to
such Justice or Justices to be such that the party charged
has been thereby deceived or misled, it shall be lawful for
such Justice or Justices at the request of the party so
charged, to adjourn the hearing of the case to some future
day, and in the meantime to remand the party so charged,
or admit him to bail in manner hereinafter mentioned.

33. Every warrant (according to Form (18) in the First Warrant to

Schedule) hereafter to be issued by any Justice or Justices First

to apprehend any person charged with any indictable Toon (18).

offence shall be under the hand or hands of the Justice or 3'{!9

Justices issuing the same, and may be directed cither to any

 

[The inclusion of this page is authorized. by L.N. 95/1997}

EXT_RUSSELL_00031
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 37 of 69

40

Defects in
substance or
form of
Warrant,

Examina-
tion.

JUSTICES OF THE PEACE JURISDICTION

constable or other person by name, or generally to the con-
stable of the parish within which the same is to be executed,
without naming him; or to such constable, and all other con-
stables or peace officers in the parish within which the
Justice or Justices issuing such warrant has or have juris-
diction; or generally to all the constables or peace officers
within such last-mentioned parish; and it shall state shortly
the offence on which it is founded, and shall name or other-
wise describe the offender, and it shall order the person or
persons to whom it is directed to apprehend the offender,
and bring him before the Justice or Justices issuing the said
warrant, or before some other Justice or Justices for the
said parish, to answer to the charge contained in the said
information, and to be further dealt with according to law;
and it shall not be necessary to make such warrant return-
able at any particular time, but the same may remain in
force until it shall be executed:

Provided always, that no objection shall be taken or
allowed to any such warrant for any defect therein in sub-
stance or in form, or for any variance between it and the
evidence adduced on the part of the prosecution before
the Justice or Justices who shall take the examinations of
the witnesses in that behalf as hereinafter mentioned; but
if any such variance shall appear to such Justice or Justices
to be such that the party charged has been thereby deceived
or misled, it shall be lawful for such Justice or Justices,
at the request of the party so charged, to adjourn the hear-
ing of the case to some future day, and in the meantime
to remand the party so charged, or to admit him to bail
in manner hereinafter mentioned.

34. In all cases where any person shall appear or be
brought before any Justice or Justices charged with any
indictable offence committed within this Island, or whether
such person appear voluntarily upon summons, or have
been apprehended with or without warrant, or be in cus-

 

[The incluston of this page is authorized by L.N. 95/1997]

EXT_RUSSELL 00032 0
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 38 of 69

AFFIDAVIT OF JEREMY C. TAYLOR
IN SUPPORT OF THE REQUEST FOR
THE EXTRADITION OF AYELE LOGAN RUSSELL

 

IN THE MATTER OF THE
EXTRADITION ACT 1991

AND

IN THE MATTER OF THE
EXTRADITION TREATY BETWEEN
THE GOVERNMENTS OF JAMAICA
AND THE UNITED STATES OF
AMERICA

EXHIBIT JT 2

 

JEREMY C. TAYLOR CLERK OF THE C

 

 

2 eer-RussELt-n0039-—— _ ee
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 39 of 69

, I
INFORMATION
. ™ \
Parish of Werk yrange. ‘actor uy Nn
The Information and Complaint of GC: up! ‘ol vos Koy bo evel i. Lust Comahok ks

of the parish of \ her \ many “. we Ly SY vl made and taken upon oath

before the undersigned this gi A day of an A in the year of Our Lord

Two thousand and Ne yey \ Netra who saith that-on Laat ANEW

the 22d on. Onc 3. 7h day of {\ se in the year 2 OA
aforesaid one ways Aa, “ge ey Rua a she ‘ AS Ee a \New x ea of the said parish

of Who sh SMA EC Keds uch with force Crary ni g Lol at

Roo \yhes hone Mihead Grok and within the jurisdiction A Wain. rn Ck.
Vee. Ayhea, moreuorel

4 y" & ; ¥ Ww
Dil Words. \ == a §

ee AG ACN AY ‘\ ‘eS err Quine ¥ \ Sues DKS

against the form of the Statute in such case made and provided, and against the Peace of Our Sovereign Lady the

Queen Her Crown “ ee and thereupon the said Complainant prays that the said aps A, eon

{
Par Pte \S defendant may be sufiinoned ‘0 answer unto the said Complaint according to Law.
Taken and sworn to before me at Chan ee te?
2 a e
In the parish of Lh 9 Ayhete, j this Yeh day of

» Cte Two thousand and hove ley

 

Justice of the Peace or (irc ts
jor i Parish wef lad
h cel hed is 4 due ep Busan
eed @ ° an ra NAYAC_ at gi dic (ee awe
Feo Neyal 1 csethuordlad Qs Mucdes.
at End, (eo My Spiros

EXT_RUSSELL_ 00034 “
~ ‘an = LAND HEAL
. atl 06] Zo WESTHORE

JUN 28.2217

QUARTERS
Ea Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 40 of 69
Petty Session ~~ (Form G) 5 Warrant on Information
JAMAICA 88. ‘

Parish of Wu sTimeteeund
fo thé Constables of Jamoicn Conlii ha erney Gorce
Officers of the Pariah of Wsikimoreteed) \

Ss

 

ee et

WHEREAS Information hath this day been laid before the undersigned one of
Her Majesty#s Justice of the Peace in and for the said parish of

i: ~ Mg .
tor that iy Ls hegey 1 Amaranth oh Gr hes Gane |

yom Le ai
4 ; . <A cj nN . Ades Enel Me gre
of the said parish, to wit,-om the 23°° ond 2.7” day of Yor 201]
in the year of Our Lord. .

at the said parieh and within my juriddiction —

Bb ys i ‘, ~
Vis VWoorcks + OO a | ee

— vanes Ae, Cc". wt Ln v
Gov ee a oy ee ane OF ho
\ ? .
. \

and oath being now made before me, substantiating the matter of such information.

THESE are therefore to command you in Her Majesty's name, forthwith to

4 ~ \2. 2
apprehend the said J rhe Hoge Waid

and to bring him/her
before some one or more of Her Ma

eaty's Juatices of the Peace in and for the
Baid parish to answer to the Information, and be further dealt with ‘according to

Law. _ # fo ; .
Given under my hand this ( . /; I day of Veieg -~LO+ i
in the parieh of fA] é bred in the year’ of Olr Lord
- aforesaid

BOTHSHSHELETEHAEHHSHHECHAFAHUKEOEEGHAHRETDEDE

Justice of the Peace « Wastmoreland

TL berhy coll dhd Ht @ a due cop of

fala dt Tarde | bw bearng de. hame, yoke hogan
r\arrawl OW . mM "
fuysel| of Ba Cree, bese, Wal bee Heg| wserbusrekond i (Mocar

. $BRAICA CONSTABULARY FORCE
lin Soto:

we Jue GEO
EXT_RUSSELL_00035 govt foc 2s

i

| SeOETMORELANO HEADQUARTERS
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 41 of 69

AFFIDAVIT OF JEREMY C. TAYLOR
IN SUPPORT OF THE REQUEST FOR
THE EXTRADITION OF AYELE LOGAN RUSSELL

 

IN THE MATTER OF THE
EXTRADITION ACT 1991

AND

IN THE MATTER OF THE
EXTRADITION TREATY BETWEEN
THE GOVERNMENTS OF JAMAICA
AND THE UNITED STATES OF
AMERICA

EXHIBIT JT 3

    

JEREMY C. TAYLOR CLERK OF THE COURT
FOR KINGSTON & ST. ANDREW

3 EXT_RUSSELL_00036
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 42 of 69

OFFENCES AGAINST THE PERSON

Cap. 268.
Laws

THE OFFENCES AGAINST THE 43 of 1958,

" . 15 of 1962
PERSON ACT - of 9

Sch.
' Acts
42 of 1963

. . , S. 2. -
4 . [ ! 864.) 33 of 1967.

44 of 1968,
42 of 1969
3rd Sch.,

9 of 1972

1. This Act may be cited as the Offences against the Person
Act.

Homicide '

2.—(1) Subject to subsection (3), every person to whom sec-
tion 3(1A) applies or who is convicted of murder committed in
any of the following circumstances shall be sentenced in accor-
darice with section 3(1)(a), that is to say—

(a) any murder—

(i) committed by a person if, in the course or fur-
therance of, arising out of, or ancillary to, that
murder, the person commits an offence referred
to in subsection (1A); or

(ii) committed by a person in the course or fur-
therance of, arising out of, or ancillary to, an
offence referred to in subsection (1A),

whether or not the individual murdered was an individual that
the offender intended to murder in committing the offence;

(6) the murder of —
(i) a member of the security forces acting in the

execution of his duties or of a person assisting a

member so acting;

EXT_RUSSELL,_ 00037

 

Sch.,

34 of 1973,
1 of 1979
Ist Sch.,

30 of 1988,

14 of 1992,

31 of 1995

S. 4,
1 of 2005,
3 of 2006,
12 of 2009
8. 42,
18 of 2010.

Short title.

Murder.
14/1992
5.2. -
1/2005

S. 2{a)(b).

3/2006
S. 2(a).
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 43 of 69

6 OFFENCES AGAINST THE PERSON

(ii) a correctional officer acting in the execution of
his duties or of a person assisting a correctional
officer so acting;

(ili) a judicial officer acting 11 in the execution of his
duties; or

(iv) any person acting in the execution of his duties,
being a person who, for the purpose of carrying
out those duties, is vested under the provisions
of any law in force for the time being with
the same powers, authorities and privileges as
are given by law to members of the Jamaica
Constabulary Force,

or the murder of any such member of. the security
forces, correctional officer, judicial officer or person

for any reason directly attributable to the nature of his
occupation;

(c) the murder of any person .for any. reason directly
~ attributable to—

(i) the status of that person as a witness or party in
a pending or concluded ‘civil-cause or matter or
in any criminal proceedings; or

' (ii) the service or past service of that person as a
juror in any criminal trial;

(d) the murder of a Justice of the Peace acting | in the exe-
_ cution of his judicial functions;

(e) any. murder committed: pursuant to an arrangement
whereby money or anything of value—

(i) passes or is intended to pass from.one person to

another or to a third party at the request or
direction of that other person; or

(ji) is promised by one person to another or toa
third person at the request or direction of that

other person,
EXT_RUSSELL_00038
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 44 of 69

OFFENCES AGAINST THE PERSON 8.03

(a) if any member of the trial jury, after the conviction,

' dies or is discharged by the court as being through

illness incapable of continuing to act or for any other

. cause, the inquiry as to whether or not the woman is
pregnant shall proceed without him; and

(5). where there is no trial jury, or where a jury have dis-

agreed as to whether the woman is or is not pregnant,

or have been discharged by the court without giving a

verdict on that question, the jury shall be constituted

as if to try whether or not she was fit to-plead, and

shall be sworn in such manner as the court may direct.

(5) The question whether the woman is pregnant or not

shall be determined by the jury on such evidence as may be laid

before them either on the part of the woman or on the part of the

Crown, and the jury shall find that the woman is not pregnant

unless it is proved affirmatively to their satisfaction that’ she is

pregnant.

(6) Where on proceedings under this section the jury 15/1962
find that the woman in question is not pregnant the woman may °°.
appeal under the Judicature (Appellate Jurisdiction) Act, to the
Court of Appeal and that Court, if satisfied that for any reason
the finding should be set aside, shall quash the sentence passed
on her and instead thereof pass on her any sentence of 42/1969

imprisonment that may be imposed under subsection (1)(): ard Seb,
ry * . * t 3
Provided that the operation of the provisions of this s.3(f.

subsection shall be deemed to be coincident with the operation
_ of the Judicature (Appellate Jurisdiction) Act.

~3A.—(1) On an indictment charging a person with Murder Procedure
falling within section 2(1), he-may be found not guilty of such regarding

murder but guilty of murder falling within section 2(2). change,
(2) For the purpose of any appeal against conviction, 5.4.

murder falling within section 2(1) shall be treated as a distinct
offence from murder falling within section 2(2).

(3) Where on an appeal against a conviction of -
murder— ee

 

{The inclusion of this page is: authorizéd-by LN. 80/2008]
EXT_RUSSELL_00039-
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 45 of 69

8.04 ‘OFFENCES AGAINST THE PERSON |

(a) falling within section 2(1)(a) to (/); and

(6) for which the appellant has been sentenced to death,
the Court substitutes a verdict of guilty of murder falling within
section 2(2), the Court shall nevertheless determine whether a
sentence of death is the appropriate sentence by virtue of section
3(1A) and shall confirm that sentence if it is so found to be
appropriate.

- (4) Subject to the foregoing provisions of this section,
murder falling within section 2(1) shall not be treated, for any
purpose, as a different offence from murder falling within
section 2(2).

3B. [Repealed by Act I of 2005.]
Provisions as

tapes in 3C.—(1) Where a person is sentenced to death by virtue of
relation to subsection (1A) of section 3, he shall have the like right of

vee appeal against the sentence as if the appeal were against a
murders. conviction involving sentence of death.
a (2) On any such appeal against sentence, the Court shall

have the same powers as to allowing or dismissing the appeal as
on an appeal against a conviction; and where the Court allows
the appeal, and it appears to the Court that, having regard to the
decision on the appeal, the sentence is not warranted in law, the
Court shall quash the sentence and pass the appropriate sentence
in substitution for it.

_ (3) Where a person is sentenced to death under
stibsection (1A) of section 3 (which relates to more than one
conviction for murder) and afterwards one of the convictions is
set aside on appeal—

(a) that person may apply to the Court of Appeal to set
aside the sentence of death on the ground that it is no
longer warranted in law having regard to the decision
on appeal; and

(6) whether or not an application is made under para-
graph (a), the Registrar of the Court of Appeal shall
notify the Court that the sentence is one which should
be set. aside on the ground referred to in that
paragraph,

 

[The inclusion of this page is authorized by LN. 804/2008]
EXT_RUSSELL_00040
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 46 of 69

49

 

AFFIDAVIT OF JEREMY C. TAYLOR
IN SUPPORT OF THE REQUEST FOR
THE EXTRADITION OF AYELE LOGAN RUSSELL

IN THE MATTER OF THE
EXTRADITION ACT 1991

AND

IN THE MATTER OF THE
EXTRADITION TREATY BETWEEN
THE GOVERNMENTS OF JAMAICA
AND THE UNITED STATES OF
AMERICA

EXHIBIT JT 4

  

Joes a

eo «

   
  
  

  

LREMY C. TAYLOR CLERK OF THE COURT
FOR KINGSTON & ST. ANDRE

4 EXT_RUSSELL_00041
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 47 of 69

 
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 48 of 69

 

AFFIDAVIT OF JEREMY C. TAYLOR
IN SUPPORT OF THE REQUEST FOR
THE EXTRADITION OF AYELE LOGAN RUSSELL

 

IN THE MATTER OF THE
EXTRADITION ACT 1991

AND

IN THE MATTER OF THE
EXTRADITION TREATY BETWEEN
THE GOVERNMENTS OF JAMAICA
AND THE UNITED STATES OF
AMERICA

  
  
  

 
 

EXHIBIT JT 5

ya

paretersesreysateentsrsresseeseseneees ea een en entmeneneeaeeveeentenenntedatesetecrnengonenan

JEREMY C. TAYLOR CLERK OF THE COURT
FOR KINGSTON & ST. ANDRE

S EXT_RUSSELL_00043
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 49 of 69

NOS ET

-s

a |
,

 
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 50 of 69

 

AFFIDAVIT OF JEREMY C. TAYLOR
IN SUPPORT OF THE REQUEST FOR
THE EXTRADITION OF AYELE LOGAN RUSSELL

IN THE MATTER OF THE
EXTRADITION ACT 1991

AND

IN THE MATTER OF THE
EXTRADITION TREATY BETWEEN
THE GOVERNMENTS OF JAMAICA
AND THE UNITED STATES OF
AMERICA

    

EXHIBIT JT 6

   

THe ae eerecen dso roreaeere

JEREMY C. TAYLOR

    
 

CLERK OF THE COURT
FOR KINGSTON & ST. ANDREW

6 EXT_RUSSELL_00045
Case 1:21-mj-05077-MJR_Document1_ Filed 05/03/21 Page 51 of 69

       
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 52 of 69

 

AFFIDAVIT OF JEREMY C. TAYLOR
IN SUPPORT OF THE REQUEST FOR
THE EXTRADITION OF AYELE LOGAN RUSSELL

IN THE MATTER OF THE
EXTRADITION ACT 1991

AND

IN THE MATTER OF THE
EXTRADITION TREATY BETWEEN
THE GOVERNMENTS OF JAMAICA
AND THE UNITED STATES OF
AMERICA

EXHIBIT JT 7

    
 

aR e RONEN ede eee EAE e REM eT aE eae ee eT EmA TES RESET

JEREMY C. TAYLOR CLERK OF THE COURT
FOR KINGSTON & ST. ANDRE

7EXT_RUSSELL_00047
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 53 of 69

 
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 54 of 69

 

AFFIDAVIT OF JEREMY C. TAYLOR
IN SUPPORT OF THE REQUEST FOR
THE EXTRADITION OF AYELE LOGAN RUSSELL

IN THE MATTER OF THE
EXTRADITION ACT 1991

AND

IN THE MATTER OF THE
EXTRADITION TREATY BETWEEN
THE GOVERNMENTS OF JAMAICA
AND THE UNITED STATES OF
AMERICA

EXHIBIT JT 8

Cerro eee et ere See ee errr errr

JEREMY C. TAYLOR

4

Q

~

nm

Zz

QQ

n

ved

©

Zz

&

wi

“4

>

Zz

z

x
oo

On may tt me

- 8 EXT_RUSSELL_00049

  

ey,

oe
“rare wR
Ne if

 

2
/

Nc a ae
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 55 of 69

 
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 56 of 69

 

AFFIDAVIT OF JEREMY C. TAYLOR
IN SUPPORT OF THE REQUEST FOR
THE EXTRADITION OF AYELE LOGAN RUSSELL

 

IN THE MATTER OF THE
EXTRADITION ACT 1991

AND

IN THE MATTER OF THE
EXTRADITION TREATY BETWEEN
THE GOVERNMENTS OF JAMAICA
AND THE UNITED STATES OF
AMERICA

EXHIBIT JT 9

 

JEREMY C. TAYLOR

 

9 EXT_RUSSELL_00051
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 57 of 69

 
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 58 of 69

 

AFFIDAVIT OF JEREMY C. TAYLOR

IN SUPPORT OF THE REQUEST FOR
THE EXTRADITION OF AYELE LOGAN RUSSELL

 

JEREMY C. TAYLOR

1OXT_RUSSELL_00053

IN THE MATTER OF THE
EXTRADITION ACT 1991

AND

IN THE MATTER OF THE
EXTRADITION TREATY BETWEEN
THE GOVERNMENTS OF JAMAICA
AND THE UNITED STATES OF
AMERICA

EXHIBIT JT 10

 
Oo
co
—
Oo
oO
Ww
®
Do
Oo
ou
a
N
—.
oO
oO
a
LO
©
TC
®
i
a
~~
Cc
o
Ee
5
oO
Oo
QA
a
ry
=
~~
~~
oO
LO
oO
S
a
N
a
®
Yn
oO
O

 
Case 1:21-mj-05077-MJR Document 1 Filed 05/03/21 Page 60 of 69

 

AFFIDAVIT OF JEREMY C. TAYLOR
IN SUPPORT OF THE REQUEST FOR
THE EXTRADITION OF AYELE LOGAN RUSSELL

IN THE MATTER OF THE
EXTRADITION ACT 1991

AND

IN THE MATTER OF THE
EXTRADITION TREATY BETWEEN
THE GOVERNMENTS OF JAMAICA
AND THE UNITED STATES OF
AMERICA

EXHIBIT JT 14

ae

  

TRUER OTH O EERE Ue ERE ED POR EERE RANTS HERE

JEREMY C. TAYLOR

LEXT_.RUSSELL_00055
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 61 of 69

 
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 62 of 69

 

AFFIDAVIT OF JEREMY C. TAYLOR
IN SUPPORT OF THE REQUEST FOR
THE EXTRADITION OF AVELE LOGAN RUSSELL

 

IN THE MATTER OF THE
EXTRADITION ACT 1991

AND

IN THE MATTER OF THE
EXTRADITION TREATY BETWEEN
THE GOVERNMENTS OF JAMAICA
AND THE UNITED STATES OF
AMERICA

EXHIBIT JT 12

 

JEREMY C. TAYLOR

 

LEXT: RUSSELL_00057
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 63 of 69

 
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 64 of 69

 

JEREMY C. TAYLOR CLERK OF THE COURT

-LEXT_RUSSELL_00059

AFFIDAVIT OF JEREMY C. TAYLOR
IN SUPPORT OF THE REQUEST FOR
THE EXTRADITION OF AYELE LOGAN RUSSELL

IN THE MATTER OF THE
EXTRADITION ACT 1991

AND

IN THE MATTER OF THE
EXTRADITION TREATY BETWEEN
THE GOVERNMENTS OF JAMAICA
AND THE UNITED STATES OF
AMERICA

EXHIBIT JT 13

 
   

 
 

} |
\ vm nen ef /
FOR KINGSTON & ST. ANDRE W240“

a
ty 7.
SSapon até
Case 1:21-mj-05077-MJR_ Document 1 _ Filed 05/03/21 Page 65 of 69

 

EXT_RUSSELL_00060

 
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 66 of 69

AFFIDAVIT OF JEREMY C. TAYLOR
IN SUPPORT OF THE REQUEST FOR
THE EXTRADITION OF AYELE LOGAN RUSSELL

 

 

IN THE MATTER OF THE
EXTRADITION ACT 1991

AND

IN THE MATTER OF THE
EXTRADITION TREATY BETWEEN
THE GOVERNMENTS OF JAMAICA
AND THE UNITED STATES OF
AMERICA

EXHIBIT JT 14

   

oe eee ao , Shee
fy f 8

JEREMY C. TAYLOR CLERK OF THE COURT ( #
FOR KINGSTON & ST. ANDREW

 

- 14xT_RUSSELL_00061
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 67 of 69

 
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 68 of 69

 
Case 1:21-mj-05077-MJR Document1 Filed 05/03/21 Page 69 of 69

 

AFFIDAVIT OF JEREMY C. TAYLOR
IN SUPPORT OF THE REQUEST FOR
THE EXTRADITION OF AYELE LOGAN RUSSELL

IN THE MATTER OF THE
EXTRADITION ACT 1991

AND

IN THE MATTER OF THE
EXTRADITION TREATY BETWEEN
THE GOVERNMENTS OF JAMAICA
AND THE UNITED STATES OF
AMERICA

EXHIBIT JT 14

  

ARNE OOMT SS ERSISERE REE =e pasta eRINA se alaaeasemasacas OI tree Te, awed

JEREMY C. TAYLOR CLERK OF THE COURT
FOR KINGSTON & ST. ANDREW

14xT- RUSSELL_00064

 
